Title: To George Washington from William Livingston, 19 December 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount holly [N.J.] 19th Decr 1779
        
        I had the honour & the Mortification last Night of your Excellency’s Favour of the 16th instant. To find our Troops in want of Bread at the close of so glorious a Campaign; & to think of

administring such cause of triumph & Exultation to the Enemy, & of Disgrace & Astonishment to all Europe, requires no uncommon fortitude to bear with any tolerable patience. I am perhaps the better enabled to support myself under it, as I have been gradually fortified against it, by having for some time past anticipated the dreadful Event; & the Measures which I thought naturally led to it having for some months given me daily and nightly Disquiet.
        It is not my Disposition Sir to excuse myself from any trouble by which I can render my Country essential Service (whether in the immediate line of my Department or out of it) by a fruitless crimination of others; which tho’ it may ease the Stomach of the Satyrist by discharging his resentment, will not fill those of the Soldiery with Food. It is not by reproaching others, but by the most vigorous Exertions of our own, that we can now hope to feed, a meritorious, & too much-neglected Army. But notwithstanding this, every virtuous Citizen of America will think himself entitled to complain when after issuing in about twenty months (I have reason to think I speak from good Authority) to the Departments of the Commissary & Quarte[r] Master General above one hundred & thirty millions of Dollars, we are in the most perillous Predicament, & the Army on the Point of disbanding for the want of Supplies. I can not say that I am greatly disappointed having ever been apprehensive of this Disaster while I have seen the meanest officers in those Departments growing rich, without any other conceiveable means than by those of Fraud & peculation. It is therefore become indispensible, & absolutely so, to put those purchases into the hands of the respective States where the Supplies are furnished, to request their management of them, & to apply the Taxes raised, to this Effect, or such part however as may be necessary. Three or four purchasers or Contractors in this State could I am confident, supposing the appointment to be judicious, do more than the thirty or forty now employed. It gives me new Spirits to find that Congress is About adopting some thing similar to this plan; & our assembly, tho’ they have so long, I have reason to think Will not rise till they have put the matter on that footing with respect to this State—This however will be too slow in its operation to afford immediate relief to the Troops—Had I recev’d your Excellency’s Letter but two hours sooner, I should immediately

have laid it before the house—But They were just adjourned till Monday morning—when it came to hand I shall not fail therefore to urge them to morrow not to wait for the supplies collecting by the Commissioners lately appointed for that purpose, but to adopt by resolve more vigorous Measures than those Commissioners are authorized to carry into Execution & To prepare the way for this, I have not thought it any breach of Sabbath, to spend part of this day in colloquing with some of the leading Members, who promise me to exert every nerve in providing the most speedy & effectual remedy for our present Distress.
      